Case 2:19-cv-00813-JMA-AKT Document 35 Filed 03/11/21 Page 1 of 2 PageID #: 302
                                                                         FILED
                                                                                                                                                             CLERK
                                                                                                                                                   3/11/2021 10:38 am
                                                                                                                                                     U.S. DISTRICT COURT
 UNITED STATES DISTRICT COURT                                                                                                                   EASTERN DISTRICT OF NEW YORK
 EASTERN DISTRICT OF NEW YORK                                                                                                                        LONG ISLAND OFFICE
 ---------------------------------------------------------------------------------------------------------------------------------X   For Online Publication Only
 PAIGE PARSONS,

                                                                    Plaintiff,

                            -against-                                                                                                 ORDER
                                                                                                                                      19-CV-0813 (JMA) (AKT)
 BONG MINES ENTERTAINMENT LLC,


                                                                      Defendant.
 ---------------------------------------------------------------------------------------------------------------------------------X
 AZRACK, United States District Judge:

                 Plaintiff, Paige Parsons (“Plaintiff”), commenced this action on February 8, 2019, against

 the defendant, Bong Mines Entertainment LLC (“Defendant”), alleging copyright infringement

 under the Copyright Act of 1976, 17 U.S.C. § 101 et seq. (ECF No. 1.) On May 6, 2020, Plaintiff

 moved for default judgment. On May 7, 2020, Judge Spatt referred Plaintiff’s motion to Magistrate

 Judge A. Kathleen Tomlinson for a Report and Recommendation (“R&R”). On January 19, 2021,

 Zangba Thomson, the alleged “sole proprietor and owner” of Defendant, filed a pro se opposition

 to Plaintiff’s motion. (ECF No. 30.) On January 21, 2021, this case was reassigned to this Court.

 On January 28, 2021, Plaintiff filed a motion to strike the opposition filed by Zangba Thomson.

 (ECF No. 31.) On February 18, 2021, Judge Tomlinson issued an R&R recommending that: (1)

 Plaintiff’s motion to strike Zangba Thomson’s pro se opposition on the grounds that it was

 impermissibly filed on behalf of the corporate Defendant and (2) Plaintiff’s motion for entry of

 default judgment be granted, in part, and denied, in part. (ECF No. 32.) Judge Tomlinson also

 recommended that Plaintiff be awarded $4,300.00, consisting of $2,500.00 in statutory damages,

 $1,400.00 in attorneys’ fees, and $400.00 in costs. (Id.)

                 In reviewing a magistrate judge’s report and recommendation, the court must “make a de


                                                                                                             1
Case 2:19-cv-00813-JMA-AKT Document 35 Filed 03/11/21 Page 2 of 2 PageID #: 303




 novo determination of those portions of the report or . . . recommendations to which

 objection[s][are] made.” 28 U.S.C. § 636(b)(1)(C); -
                                                    see also -
                                                      - ---  Brown
                                                               - - - -v.
                                                                      - -Ebert,
                                                                          - - - No. 05–CV–5579,

 2006 WL 3851152, at *2 (S.D.N.Y. Dec. 29, 2006). The court “may accept, reject, or modify, in

 whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

 636(b)(1)(C). Those portions of a report and recommendation to which there is no specific

 reasoned objection are reviewed for clear error. See Pall Corp. v. Entegris, Inc., 249 F.R.D. 48,

 51 (E.D.N.Y. 2008).

        To date, no objections have been filed to the R&R and the deadline for filing any such

 objections has passed.

        I have reviewed Judge Tomlinson’s R&R for clear error, and finding none, I adopt the

 R&R in its entirety as the opinion of this Court. Accordingly, Plaintiff’s motion to strike Zangba

 Thomson’s opposition is granted and Plaintiff’s motion for entry of default judgment is granted in

 part and denied in part.

        The Clerk of the Court is respectfully directed to enter judgment against Defendant as

 follows: Defendant Bong Mines Entertainment LLC is liable to Plaintiff Paige Parson for

 $2,500.00 in statutory damages, $1,400.00 in attorneys’ fees, and $400.00 in costs for a total award

 of $4,300.00.

        The Clerk of the Court is directed to close this case.

 SO ORDERED.

 Dated: March 11, 2021
 Central Islip, New York

                                                              /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE



                                                  2
